Exhibit 10.2

 

IMPAC MORTGAGE HOLDINGS, INC.

 

GUARANTY

 

This Guaranty, dated as of April 1, 2008, is executed by Impac Mortgage
Holdings, Inc., a Maryland corporation (“Guarantor”), in favor of Joseph
Tomkinson (“Executive”).

 

A.            Impac Funding Corporation, a California corporation (“Obligor”),
concurrently herewith has entered into an Employment Agreement with Obligor
dated even date herewith (the “Contract”). Guarantor is the parent corporation
of Obligor and will receive direct and indirect benefits from the performance of
the Contract.

 

B.            Executive’s willingness to enter into the Contract is subject to
receipt by it of this Guaranty duly executed by Guarantor.

 

For good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, and intending to be legally bound, Guarantor hereby agrees
with Executive as follows:

 

1.            Guaranty.

 

(a)           Guarantor unconditionally guarantees and promises to pay to
Executive, or order, at Executive’s address set forth in Section 4(a) hereof, on
demand after the default by Obligor, in lawful money of the United States, any
and all Obligations (as hereinafter defined) consisting of payments due to
Executive. For purposes of this Guaranty the term “Obligations” shall mean and
include all payments owed by Obligor to Executive of every kind and description,
direct or indirect, absolute or contingent, due or to become due, now existing
or hereafter arising pursuant to the terms of Section 2.3, 2.4, 3.1(a), 3.1(b),
3.1(c), or 3.2 of the Contract (as such Obligations may become due subject to
the provisions of the Contract, including all notice requirements and cure
provisions), including all interest, late fees, charges, expenses, attorneys’
fees and other professionals’ fees chargeable to Obligor or payable by Obligor
thereunder and any costs of collection hereunder, including attorneys’ and other
professionals’ fees.

 

(b)           This Guaranty is absolute, unconditional, continuing and
irrevocable and constitutes an independent guaranty of payment and not of
collectibility (provided that it is subject to Obligor defaulting on any of the
Obligations), and is in no way conditioned on or contingent upon any attempt to
enforce in whole or in part any of Obligor’s Obligations to Executive, the
existence or continuance of Obligor as a legal entity, the consolidation or
merger of Obligor with or into any other entity, the sale, lease or disposition
by Obligor of all or substantially all of its assets to any other entity, or the
bankruptcy or insolvency of Obligor, the admission by Obligor of its inability
to pay its debts as they mature, or the making by Obligor of a general
assignment for the benefit of, or entering into a composition or arrangement
with, creditors. If Obligor or any permitted assignee or successor of Obligor
shall fail to pay or perform any Obligations to Executive which are subject to
this Guaranty as and when they are due, Guarantor shall forthwith pay to
Executive all such liabilities or obligations in immediately available funds.
Each failure by Obligor to pay or perform any such liabilities or obligations
shall give rise to a separate cause of action, and separate suits may be brought
hereunder as each cause of action arises.

 

(c)           Executive, may (subject to the provisions of the Contract) at any
time and from time to time, without the consent of or notice to Guarantor,
except such notice as may be required by applicable statute which cannot be
waived, without incurring responsibility to Guarantor, and without impairing or
releasing the obligations of Guarantor hereunder, (i) change the manner, place
and terms of payment or change or extend the time of payment of, renew, or alter
any Obligation hereby guaranteed, or in any manner modify, amend or supplement
the terms of the Contract or any documents, instruments or agreements executed
in connection therewith, (ii) exercise or refrain from exercising any rights
against

 

1

--------------------------------------------------------------------------------


 

Obligor or others (including Guarantor) or otherwise act or refrain from acting,
(iii) settle or compromise any Obligations hereby guaranteed and/or any
obligations and liabilities (including any of those hereunder) incurred directly
or indirectly in respect thereof or hereof, and may subordinate the payment of
all or any part thereof to the payment of any obligations and liabilities which
may be due to Executive or others, (iv) sell, exchange, release, surrender,
realize upon or otherwise deal with in any manner or in any order any property
pledged or mortgaged by anyone to secure or in any manner securing the
Obligations hereby guaranteed, (v) take and hold security or additional security
for any or all of the obligations or liabilities covered by this Guaranty, and
(vi) assign its rights and interests under this Guaranty, in whole or in part.

 

(d)            This is a continuing Guaranty for which Guarantor receives
continuing consideration and all obligations to which it applies or may apply
under the terms hereof shall be conclusively presumed to have been created in
reliance hereon and this Guaranty is therefore irrevocable without the prior
written consent of Executive.

 

(e)            Guarantor may bring action to enforce Executive’s obligations
under the Contract if (i) any proceeding is brought against Guarantor to seek
enforcement of this Guaranty or (ii) Guarantor makes any payment to Executive
pursuant to this Guaranty.

 

2.            Representations and Warranties. Guarantor represents and warrants
to Executive that (a) Guarantor is a corporation duly organized, validly,
existing and in good standing under the laws of its jurisdiction of
incorporation or formation; (b) the execution, delivery and performance by
Guarantor of this Guaranty are within the power of Guarantor and have been duly
authorized by all necessary actions on the part of Guarantor; (c) this Guaranty
has been duly executed and delivered by Guarantor and constitutes a legal, valid
and binding obligation of Guarantor, enforceable against it in accordance with
its terms, except as limited by bankruptcy, insolvency or other laws of general
application relating to or affecting the enforcement of creditors’ rights
generally.

 

3.            Waivers.

 

(a)            Guarantor, to the extent permitted under applicable law, hereby
waives any right to require Executive to (i) proceed against Obligor or any
other guarantor of Obligor’s obligations under the Contract, (ii) proceed
against or exhaust any security received from Obligor or any other guarantor of
Obligor’s Obligations under the Contract, or (iii) pursue any other right or
remedy in the Executive’s power whatsoever.

 

(b)            Guarantor further waives, to the extent permitted by applicable
law, (i) any defense resulting from the absence, impairment or loss of any right
of reimbursement, subrogation, contribution or other right or remedy of
Guarantor against Obligor, any other guarantor of the Obligations or any
security; (ii) any defense which results from any disability of Obligor or the
lack of validity or enforceability of the Contract; (iii) any right to
exoneration of sureties which would otherwise be applicable; (iv) any right of
subrogation or reimbursement and, if there are any other guarantors of the
Obligations, any right of contribution, and right to enforce any remedy which
Executive now has or may hereafter have against Obligor, and any benefit of, and
any right to participate in, any security now or hereafter received by
Executive; (v) all presentments, demands for performance, notices of
non-performance, notices delivered under the Contract, protests, notice of
dishonor, and notices of acceptance of this Guaranty and of the existence,
creation or incurring of new or additional Obligations and notices of any public
or private foreclosure sale; (vi) any appraisement, valuation, stay, extension,
moratorium redemption or similar law or similar rights for marshalling; and
(vii) any right to be informed by Executive of the financial condition of
Obligor or any other guarantor of the Obligations or any change therein or any
other circumstances bearing upon the risk of nonpayment or nonperformance of the
Obligations. Guarantor has the ability to and assumes the responsibility for
keeping informed of the financial condition of Obligor and any other guarantors
of the Obligations and of other circumstances affecting such nonpayment and
nonperformance risks.

 

2

--------------------------------------------------------------------------------


 

4.            Miscellaneous.

 

(a)           Notices. All notices hereunder must be in writing and shall be
sufficiently given for all purposes hereunder if properly addressed and
delivered personally by documented overnight delivery service, by certified or
registered mail, return receipt requested, or by facsimile or other electronic
transmission service at the address or facsimile number, as the case may be, set
forth below. Any notice given personally or by documented overnight delivery
service is effective upon receipt. Any notice given by registered mail is
effective upon receipt, to the extent such receipt is confirmed by return
receipt. Any notice given by facsimile transmission is effective upon receipt,
to the extent that receipt is confirmed, either verbally or in writing by the
recipient. Any notice which is refused, unclaimed or undeliverable because of an
act or omission of the party to be notified, if such notice was correctly
addressed to the party to be notified, shall be deemed communicated as of the
first date that said notice was refused, unclaimed or deemed undeliverable by
the postal authorities, or overnight delivery service.

 

Executive:

 

Guarantor:

 

 

 

 

Joseph Tomkinson

 

Impac Mortgage Holdings, Inc.

 

 

 

19500 Jamboree Rd.

 

 

 

Ivine, California 92612

 

 

Telephone: (949) 475-3600

 

 

Facsimile: (949) 475-3969

 

 

Attention: Ronald Morrison, Esq., General

 

 

Counsel

 

 

 

With a copy to:

 

With a copy to:

 

 

 

 

 

Ernest W. Klatte, III, Esq.

 

 

Rutan & Tucker, LLP

 

 

611 Anton Blvd., 14th Floor

 

 

Costa Mesa, California 92626

 

 

Telephone: (714) 641-5100

 

 

Facsimile: (714) 546-9035

 

(b)            Nonwaiver. No failure or delay on Executive’s part in exercising
any right hereunder shall operate as a waiver thereof or of any other right nor
shall any single or partial exercise of any such right preclude any other
further exercise thereof or of any other right.

 

(c)            Amendments and Waivers. This Guaranty may not be amended,
modified, superseded, canceled, or any terms waived, except by written
instrument signed by both parties, or in the case of waiver, by the party to be
charged.

 

(d)            Assignments. This Guaranty shall be binding upon and inure to the
benefit of Executive and Guarantor and their respective successors and assigns;
provided, however, that without the prior written consent of Executive,
Guarantor may not assign its rights and obligations hereunder.

 

(e)            Cumulative Rights, etc. The rights, powers and remedies of
Executive under this Guaranty shall be in addition to all rights, powers and
remedies given to Executive by virtue of any applicable law, rule or regulation,
the Contract or any other agreement, all of which rights, powers, and remedies
shall be cumulative and may be exercised successively or concurrently without
impairing Executive’s rights hereunder.

 

3

--------------------------------------------------------------------------------


 

(f)             Partial Invalidity. The provisions of this Guaranty are
severable and if any one or more provisions is determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions, and any
partially unenforceable provisions to the extent enforceable, shall nevertheless
be binding and enforceable.

 

(g)            Governing Law. This Guaranty is and shall be governed and
construed in accordance with the laws of the State of California, regardless of
any laws on choice of law or conflicts of law of any jurisdiction.

 

(h)            Arbitration. To the fullest extent allowed by law, any
controversy, claim or dispute between Executive and Guarantor (or any of its
stockholders, directors, officers, employees, affiliates, agents, successors or
assigns) relating to or arising out of this Guaranty will be submitted to final
and binding arbitration in Orange County, California for determination in
accordance with the American Arbitration Association’s (“AAA”) National
Rules for the Resolution of Employment Disputes, as the exclusive remedy for
such controversy, claim or dispute. In any such arbitration, the parties may
conduct discovery to the same extent as would be permitted in a court of law.
The arbitrator shall issue a written decision, and shall have full authority to
award all remedies which would be available in court. The arbitrator shall be
required to determine all issues in accordance with existing case law and the
statutory laws of the State of California. Guarantor shall pay the arbitrator’s
fees and any AAA administrative expenses. In the event Executive files a claim
to collect unpaid payments or benefits payable under Section 2.4 of the
Contract, the prevailing party shall be awarded reasonable attorneys fees and
costs. Any judgment upon the award rendered by the arbitrator(s) may be entered
in any court having jurisdiction thereof. BY AGREEING TO THIS MUTUAL AND BINDING
ARBITRATION PROVISION, BOTH EXECUTIVE AND GUARANTOR GIVE UP ALL RIGHTS TO TRIAL
BY JURY. This arbitration policy is to be construed as broadly as is permissible
under relevant law. EXECUTIVE AND GUARANTOR HAVE READ THIS SECTION 4(h) AND
IRREVOCABLY AGREE TO ARBITRATE ANY DISPUTE IDENTIFIED ABOVE.

 

Executive’s Initials

    /s/ JT

 

Guarantor’s Initials

    /s/ RM

 

(i)            Entire Agreement. This Guaranty contains the entire agreement of
the parties relating to the subject matter hereof, and the parties hereto have
made no agreements, representations or warranties relating to the subject matter
of this Guaranty that are not set forth otherwise herein. This Guaranty
supersedes any and all prior agreements, written or oral, with Guarantor
relating to guaranteeing obligations under the Contract and any other subject
matter of this Guaranty. Any such prior agreements are hereby terminated and of
no further effect. The parties hereto agree that in no event shall an oral
modification of this Agreement be enforceable or valid.

 

(j)            Counterparts, Facsimile Signatures. This Guaranty may be executed
in any number of counterparts, each of which shall be deemed an original for all
purposes. This Guaranty may be executed by a party’s signature transmitted by
facsimile (“fax”), and copies of this Guaranty executed and delivered by means
of faxed signatures shall have the same force and effect as copies hereof
executed and delivered with original signatures. All parties hereto may rely
upon faxed signatures as if such signatures were originals. Any party executing
and delivering this Guaranty by fax shall promptly thereafter deliver a
counterpart signature page of this Guaranty containing said party’s original
signature. All parties hereto agree that a faxed signature page may be
introduced into evidence in any proceeding arising out of or related to this
Guaranty as if it were an original signature page.

 

(k)           Rules of Construction. This Guaranty has been negotiated by the
parties and is to be interpreted according to its fair meaning as if the parties
had prepared it together and not strictly for or against any party. References
in this Guaranty to “Sections” refer to Sections of this Guaranty, unless the
context expressly indicates otherwise. References to “provisions” of this
Guaranty refer to the terms, conditions, restrictions and promises contained in
this Guaranty. References in this Guaranty to laws and regulations refer to such
laws and regulations as in effect on this date and to the corresponding
provisions, if any, of any successor law or regulation. At each place in this
Guaranty where the context so requires, the

 

4

--------------------------------------------------------------------------------


 

masculine, feminine or neuter gender includes the others and the singular or
plural number includes the other. Forms of the verb “including” mean “including
without limitation” unless the context expressly indicates otherwise. “Or” is
inclusive and includes “and” unless the context expressly indicates otherwise.
The introductory headings at the beginning of Sections of this Guaranty are
solely for the convenience of the parties and do not affect any provision of
this Guaranty.

 

(1)           No Employment With Guarantor. Executive understands and agrees
that he is an employee of Obligor pursuant to the Contract. Executive further
understands and agrees that neither this Guaranty nor any obligations performed
hereunder shall change any employee status that Executive may have with
Guarantor.

 

IN WITNESS WHEREOF, Executive and Guarantor have executed this Guaranty as of
the day and year first above written.

 

 

 

GUARANTOR

 

 

 

Impac Mortgage Holdings, Inc.

 

 

 

 

 

By:

/s/ Ron Morrison

 

Name:

Ron Morrison

 

Title:

Executive Vice President and General

 

 

Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Joseph Tomkinson

 

Joseph Tomkinson

 

5

--------------------------------------------------------------------------------